ON REHEARING.
SULLIVAN, J.
A rehearing was granted in this case, additional briefs were filed and oral argument made, and the court has carefully considered the case and concluded that there is substantial evidence to sustain the verdict and judgment, and that the instructions fairly cover the law of the case. We do not find sufficient error in the record to justify a reversal of the judgment, and we hereby affirm and confirm the original decision of this court in this case.
Ailshie, C. J., and Stewart, J., concur.